                CASE 0:20-cv-00318-SRN-ECW Doc. 1-2 Filed 01/24/20 Page 1 of 2

U.S. Department of Labor
Wage and Hour Division

                                                                                                   (Revised July 2008)


Fact Sheet #64: Call Centers under the Fair Labor Standards Act (FLSA)
This fact sheet provides general information concerning the application of the FLSA to employees working in
call centers.

Characteristics

A call center is a central customer service operation where agents (often called customer care specialists or
customer service representatives) handle telephone calls for their company or on behalf of a client. Clients may
include mail-order catalog houses, telemarketing companies, computer product help desks, banks, financial
services and insurance groups, transportation and freight handling firms, hotels, and information technology
(IT) companies.

Coverage

If the annual dollar volume of a call center’s sales or business is $500,000 or more, and the enterprise has at
least two employees, all employees of the enterprise are covered by the FLSA on an “enterprise” basis. An
enterprise may consist of one establishment, or it may be made up of multiple establishments.

Additionally, the FLSA also provides an “individual employee” basis of coverage. If the gross sales or volume
of business done does not meet the requisite dollar volume of $500,000 annually, employees may still be
covered if they individually engage in interstate commerce, the production of goods for interstate commerce, or
in an occupation closely related and directly essential to such production. Interstate commerce includes such
activities as transacting business via interstate telephone calls, the Internet or the U.S. Mail (such as handling
insurance claims), ordering or receiving goods from an out-of-state supplier, or handling the accounting or
bookkeeping for such activities.

Requirements

Covered nonexempt employees are entitled to be paid at least the federal minimum wage as well as overtime at
time and one-half their regular rate of pay for all hours worked over 40 in a workweek. (This may not apply to
certain executive, administrative, and professional employees, including computer professionals and outside
sales, as provided in Regulations 29 CFR 541).

The FLSA requires employers to keep records of wages, hours, and other items, as specified in the
recordkeeping regulations. With respect to an employee subject to both minimum wage and overtime
provisions, records must be kept as prescribed by Regulations 29 CFR 516. Records required for exempt
employees differ from those for non-exempt workers.

The FLSA also contains youth employment provisions regulating the employment of minors under the age of 18
in covered work, as well as recordkeeping requirements. Additional information on the youth employment
provisions is available at www.youthrules.dol.gov.


                                                                                                           FS 64
                CASE 0:20-cv-00318-SRN-ECW Doc. 1-2 Filed 01/24/20 Page 2 of 2

Typical Problems

Hours Worked: Covered employees must be paid for all hours worked in a workweek. In general, “hours
worked” includes all time an employee must be on duty, or on the employer's premises or at any other
prescribed place of work, from the beginning of the first principal activity of the workday to the end of the last
principal activity of the workday. Also included is any additional time the employee is allowed (i.e., suffered or
permitted) to work. An example of the first principal activity of the day for agents/specialists/representatives
working in call centers includes starting the computer to download work instructions, computer applications,
and work-related emails.

Rest and Meal Periods: Rest periods of short duration, usually 20 minutes or less, are common in the industry
(and promote employee efficiency), and must be counted as hours worked. Bona fide meal periods (typically 30
minutes or more) generally need not be compensated as work time as long as the employee is relieved from
duty for the purpose of eating a regular meal.

Recordkeeping: A daily and weekly record of all hours worked, including time spent in pre-shift and post-shift
job-related activities, must be kept.

Overtime: Earnings may be determined on an hourly, salary, commission, or some other basis, but in all such
cases the overtime pay due must be computed on the basis of the regular hourly rate derived from all such
earnings. This is calculated by dividing the total pay (except for certain statutory exclusions) in any workweek
by the total number of hours actually worked. See Regulations 29 CFR 778.

Salaried Employees: A salary, by itself, does not exempt employees from the minimum wage or from overtime.
Whether employees are exempt from minimum wage and/or overtime depends on their job duties and
responsibilities as well as the salary paid. Sometimes, in call centers, salaried employees do not meet all the
requirements specified by the regulations to be considered as exempt. Regulations 29 CFR 541 contain a
discussion of the requirements for several exemptions under the FLSA (i.e., executive, administrative, and
professional employees – including computer professionals, and outside sales persons).

Where to Obtain Additional Information

For additional information, visit our Wage and Hour Division Website: http://www.wagehour.dol.gov
and/or call our toll-free information and helpline, available 8 a.m. to 5 p.m. in your time zone, 1-866-
4USWAGE (1-866-487-9243).

This publication is for general information and is not to be considered in the same light as official statements of
position contained in the regulations.

U.S. Department of Labor                                                                      1-866-4-USWAGE
Frances Perkins Building                                                                    TTY: 1-866-487-9243
200 Constitution Avenue, NW                                                                          Contact Us
Washington, DC 20210
